DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims


Instant application is CON of 16/581,569 (US Patent No. 10,783,576 B1). Claims 1-48 are presented for examination. Applicant filed a response to a non-final Office action on 03/31/2022 amending claims 1, 4, 5, 7, 17, and 18; and adding new claims 19-48. In light of Applicant’s amendments, Examiner has withdrawn the objection to claims 1, 5, and 7; previous § 101 rejection of claims 1-18; and previous prior art rejection of claims 1-18. Examiner has, however, established new objection to independent claims 1, 17, and 18; and a new § 101 and prior art rejections for claims 1-48 in the instant Office action. Further, Examiner has maintained the previous double patenting rejection of claims 1-18 modified to include the newly added claims 19-48. Since the new § 101 and prior art rejections of claims 1-48 were necessitated by Applicant’s amendment and adding of new claims and Examiner has maintained the previous double patenting rejection, the instant rejection of claims 1-48 is FINAL rejection of the claims.     


Response to Arguments


Double Patenting Rejection: The instant application is CON of US 10,783,576 B1. Both applications are based on the same specification where Applicant had an opportunity to claim the features of the instant application in the previous application. Thus, Examiner is maintaining the double patenting rejection in the instant Office action.  



§ 101 Rejection: Applicant argues: 
Automatically initiating, without further user input, a process for enabling the physical account object to be used to authorize transfers using the transfer account enables the user to quickly and easily complete the process for enabling the physical account object. Reducing the number of inputs needed to perform an operation enhances the operability of the device and makes the user-device interface more efficient (e.g., by helping the user to provide proper inputs and reducing user mistakes when operating and/or interacting with the device) which, additionally, reduces power usage and improves battery life of the device by enabling the user to use the device more quickly and efficiently. 

Examiner respectfully disagree. Applicant is claiming this feature in a high level of generality without specifics and details for how the computer efficiency is improved. Therefore, Examiner is maintaining the § 101 rejection.   

Prior Art Rejection: Examiner has carefully considered Applicant’s arguments directed to the previous prior art rejection, but they are moot in view of new § 103 rejection necessitated by Applicant amendment of the independent claims 1, 17, and 18.   


 
Double Patenting






The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-48 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-72 of U.S. Patent No. 10,783,576 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are obvious over the reference claims.

Claim Objections










Independent claims 1, 17, and 18, are objected to because of the following informalities: the newly added recitation “wherein the process for enabling the physical account object to be user to authorize the user account completes without further user input” should recite “wherein the process for enabling the physical account object to be used to authorize the user account completes without further user input.” 

Claim Rejections - 35 USC § 101











35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-48 are rejected under 35 USC § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  













The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (Prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong 2). Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of claims 1-16 is a system, which is one of the statutory categories of invention. Further, the claimed invention of claims 17 and 19-33 is a non-transitory computer-readable storage medium, which is also one of the statutory categories of invention. Still further, the claimed invention of claim 18 and 34-48 is series of steps, which is method (i.e., a process) and, thus, also one of the statutory categories of invention. 
Conclusion of Step 1 Analysis: Therefore, claims 1-48 are statutory under 35 USC § 101 in view of step 1 of the test.

Step 2A of the Test: 
Prong 1: Claims 1-48, however, recite an abstract idea of enabling the physical account object to be used to authorize use of the user account. The creation of enabling the physical account object to be used to authorize use of the user account, as recited in the independent claims 1, 17, and 18, belongs to certain methods of organizing human activity (i.e., commercial or legal interactions) that are found by the courts to be abstract ideas. The limitations in independent claims 1, 17, and 18, which set forth or describe the recited abstract idea, are: “detecting a property of a physical account object corresponding to a user account provisioned onto the electronic device, wherein the physical account object is not enabled to authorize use of the user account” (claims 1, 17, and 18), “while displaying the affordance, detecting an input corresponding to selection of the affordance” (claims 1, 17, and 18), and “in response to detecting the input corresponding to selection of the affordance, initiating a process for enabling the physical account object to be used to authorize use of the user account, wherein the process for enabling the physical account object to be used to authorize the user account completes without further user input” (claims 1, 17, and 18) steps. 
Prong 2: In addition to abstract steps recited above in Prong 1, independent claims 1, 17, and 18, recite additional limitations: “a display” (claim 1), “an input element” (claim 1), “one or more processors” (claim 1), “a memory storing one or more programs” (claim 1), “one or more programs configured to be executed by one or more processors of an electronic device with a display and an input element” (claim 17), and “an electronic device with a display and an input element” (claim 18). These additional elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, the following limitations recite insignificant extra solution activity (for example, data gathering): “obtaining, from the physical account object, information identifying the physical account object” (claims 1, 17, and 18) and “in response to receiving the information identifying the physical account object, displaying an affordance for activating the physical account object” (claims 1, 17, and 18). These additional limitations do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception. The additional limitations of independent claims 1, 17, and 18, here do not render improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).  
Conclusion of Step 2A Analysis: Therefore, independent claims 1, 17, and 18, are non-statutory under 35 USC § 101 in view of step 2A of the test. 	
















Step 2B of the Test: The additional elements of independent claims 1, 17, and 18, (see above under Step 2A – Prong 2) are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea with a computerized system. The Applicant’s Specification describes these additional elements in following terms:
[0226] FIG. 5B depicts exemplary personal electronic device 500. In some embodiments, device 500 can include some or all of the components described with respect to FIGS. lA, 1B, and 3. Device 500 has bus 512 that operatively couples I/O section 514 with one or more computer processors 516 and memory 518. I/O section 514 can be connected to display 504, which can have touch-sensitive component 522 and, optionally, intensity sensor 524 (e.g., contact intensity sensor). In addition, I/O section 514 can be connected with communication unit 530 for receiving application and operating system data, using Wi-Fi, Bluetooth, near field communication (NFC), cellular, and/or other wireless communication techniques. Device 500 can include input mechanisms 506 and/or 508. Input mechanism 506 is, optionally, a rotatable input device or a depressible and rotatable input device, for example. Input mechanism 508 is, optionally, a button, in some examples.
 
[0227] Input mechanism 508 is, optionally, a microphone, in some examples. Personal electronic device 500 optionally includes various sensors, such as GPS sensor 532, accelerometer74 Attorney Docket No.: P41577USC1/77770000503201534, directional sensor 540 (e.g., compass), gyroscope 536, motion sensor 538, and/or a combination thereof, all of which can be operatively connected to I/O section 514. 

[0228] Memory 518 of personal electronic device 500 can include one or more non- transitory computer-readable storage mediums, for storing computer-executable instructions, which, when executed by one or more computer processors 516, for example, can cause the computer processors to perform the techniques described below, including processes 900, 1200, 1500, 1800, 2100, 2400, 2700, and 3000 (FIGS. 9A-9C, 12A-12D, 15A-15D, 18A-18F, 21A- 21F, 24A-24D, 27A-27B, and 30A-30B, respectively). A computer-readable storage medium can be any medium that can tangibly contain or store computer-executable instructions for use by or in connection with the instruction execution system, apparatus, or device. In some examples, the storage medium is a transitory computer-readable storage medium. In some examples, the storage medium is a non-transitory computer-readable storage medium. The non-transitory computer-readable storage medium can include, but is not limited to, magnetic, optical, and/or semiconductor storages. Examples of such storage include magnetic disks, optical discs based on CD, DVD, or Blu-ray technologies, as well as persistent solid-state memory such as flash, solid-state drives, and the like. Personal electronic device 500 is not limited to the components and configuration of FIG. 5B, but can include other or additional components in multiple configurations. 

This is a description of general-purpose computer. Further, the elements of transmitting, receiving, storing, retrieving, and displaying information amount to no more than mere instructions to apply the exception using generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. The additional elements of [transmitting, receiving, storing, retrieving, and displaying information were considered insignificant extra-solution activity in Step 2A, Prong 2. Re-evaluating here in Step 2B, they are also determined to be well-understood, routine, and conventional activity in the field. Similarly to OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network), and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), the additional elements of independent claims 1, 17, and 18, receive or transmit data over a network in a merely generic manner. Further, similarly to Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015) and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, the additional elements of independent claims 1, 17, and 18, store and retrieve information in memory. The courts have recognized storing, retrieving, receiving, sending, and displaying data functions as well-understood, routine and conventional when claimed in a merely generic manner. Therefore, the additional elements of independent claims 1, 17, and 18, are well-understood, routine, and conventional. Further, taken as combination, the additional elements add nothing more than what is present when the elements are considered individually. There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology. 
Conclusion of Step 2B Analysis: Therefore, independent claims 1, 17, and 18, are non-statutory under 35 USC § 101 in view of step 2B of the test. 


Dependent Claims: Dependent claims 2-16 depend on independent claim 1; dependent claims 19-33 depend on independent claim 17; and dependent claims 34-48 depend on independent claim 18. The elements in dependent claims 2-16 and 19-48 which set forth or describe the abstract idea, are: “the user account corresponds to a computer storage account, and using the user account includes requesting storage of data onto available computer storage resources associated with the computer storage account” (claims 2, 19, and 34 – further narrowing the abstract idea), “the user account corresponds to a financial account, and using the user account includes making purchases based on financial resources associated with the financial account” (claims 3, 20, and 35 – further narrowing the abstract idea), “the user account is a transfer account; and initiating the process for enabling the physical account object to be used to authorize use of the user account comprises automatically, without further user input, initiating a process for enabling the physical account object to be used to authorize transfers using the transfer account” (claims 4, 21, and 36 – further narrowing the abstract idea), “obtaining the information identifying the physical account object includes obtaining at least a portion of the information from a packaging of the physical account object via the input element” (claims 5, 22, and 37 – insignificant extra solution activity), “the electronic device and the physical account object correspond to a same respective account” (claims 6, 23, and 38 – further narrowing the abstract idea), “the input element is an input device of the electronic device, detecting the property of the physical account object comprises receiving, via the input device, user input corresponding to the property of the physical account object, and obtaining the information identifying the physical account object comprises obtaining, based on the user input received via the input device, the information identifying the physical account object” (claims 7, 24, and 39 – further narrowing the abstract idea (“detecting” step) and insignificant extra solution activity (”obtaining” step)), “the input element is a camera of the electronic device, detecting the property of the physical account object comprises detecting the property of the physical account object using the camera, and obtaining the information identifying the physical account object comprises obtaining, from the physical account object using the camera, the information identifying the physical account object” (claims 8, 25, and 40 – further narrowing the abstract idea (“detecting” step) and insignificant extra solution activity (”obtaining” step)), “obtaining, from the physical account object via the input element, the information identifying the physical account object comprises: automatically obtaining, without further user input, the information identifying the physical account object in response to detecting, via the input element, the property of the physical account object corresponding to the user account” (claims 9, 26, and 41 – insignificant extra solution activity), “obtaining, from the physical account object via the input element, the information identifying the physical account object comprises: obtaining the information identifying the physical account object in response to detecting, via the input element, a user input directed to obtaining the information identifying the physical account object after the property of the physical account object corresponding to the user account is detected” (claims 10, 27, and 42 – insignificant extra solution activity), “the input element is a wireless communication radio, detecting the property of the physical account object comprises detecting the property of the physical account object using the wireless communication radio independent of whether an electronic wallet application is running on the electronic device, and obtaining the information identifying the physical account object comprises receiving, from the physical account object via the wireless communication radio, the information identifying the physical account object” (claims 11, 28, and 43 – further narrowing the abstract idea (“detecting” step) and insignificant extra solution activity (”obtaining” step)), “the input element is a wireless communication radio, detecting the property of the physical account object comprises detecting the property of the physical account object using the wireless communication radio in accordance with a determination that an electronic wallet application is running on the electronic device, and obtaining the information identifying the physical account object comprises receiving, from the physical account object via the wireless communication radio, the information identifying the physical account object” (claims 12, 29, and 44 – further narrowing the abstract idea (“detecting” step) and insignificant extra solution activity (”obtaining” step)), “the transfer account can be used via the electronic device and via the physical account object to authorize transactions” (claims 13, 30, and 45 – further narrowing the abstract idea), “prior to initiating the process for enabling the physical account object to be used to authorize transactions using the transfer account in response to detecting the input corresponding to selection of the affordance, the physical account object is disabled from being used to authorize transactions using the transfer account” (claims 14, 31, and 46 – further narrowing the abstract idea), “displaying the affordance for activating the physical account object comprises displaying the affordance in accordance with a determination, based on the information identifying the physical account object, that the physical account object can be used to authorize transactions using the transfer account” (claims 15, 32, and 47 – insignificant extra solution activity), and “while displaying the affordance for activating the physical account object, concurrently displaying, on the display, a graphical representation of the physical account object, wherein the graphical representation of the physical account object corresponds to a graphical representation of the transfer account that is displayed in an electronic wallet application of the electronic device” (claims 16, 33, and 48 – insignificant extra solution activity). 
Conclusion of Dependent Claims Analysis: Dependent claims 2-16 and 19-48 do not correct the deficiencies of independent claims 1, 17, and 18, and they are thus rejected on the same basis.

Conclusion of the 35 USC § 101 Analysis: Therefore, claims 1-48 are rejected as directed to an abstract idea without “significantly more” under 35 USC § 101.

Claim Rejections - 35 USC § 103




















The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims  1-13, 15-30, 32-45, and 47-48, are rejected under 35 U.S.C. § 103 as being unpatentable over Li (WO 2012/135796 A1) in view of Eidam (9,930,475 B1).


As to claims 1, 17, and 18, Li shows a display (Li: page 203, ¶ 408); an input element (Li: page 195, ¶ 396); one or more processors (Li: page 188, ¶ 388); and memory storing one or more programs configured to be executed by the one or more processors (Li: page 188, ¶ 388; and pages 199-200, ¶ 403), the one or more programs including instructions for: detecting, via the input element, a property of a physical account object corresponding to a user account provisioned onto the electronic device (Li: page 140, ¶ 297); obtaining, from the physical account object via the input element, information identifying the physical account object (Li: page 140, ¶ 297); in response to receiving the information identifying the physical account object, displaying, on the display, an affordance for activating the physical account object (Li: page 146, ¶ 310); while displaying the affordance, detecting an input corresponding to selection of the affordance (Li: page 146, ¶ 310); and in response to detecting the input corresponding to selection of the affordance, initiating a process for enabling the physical account object to be used to authorize use of the user account (Li: page 146, ¶ 310).  
Li does not show that the physical account object is not enabled to authorize use of the user account; and that the process for enabling the physical account object to be used to authorize the user account completes without further user input. Eidam shows that the physical account object is not enabled to authorize use of the user account (Eidam: col. 11, lines 12-28); and that the process for enabling the physical account object to be used to authorize the user account completes without further user input (Eidam: col. 11, lines 12-28). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, the system, and the non-transitory computer readable medium of Li by the physical account object being not enabled to authorize use of the user account; and the process for enabling the physical account object to be used to authorize the user account completes without further user input of Eidam in order to minimize identity theft risk (Eidam: col. 1, lines 33-34). 
 
As to claims 2, 19, and 34, Li in view of Eidam shows all the elements of claims 1, 17, and 18. Li also shows that the user account corresponds to a computer storage account, and using the user account includes requesting storage of data onto available computer storage resources associated with the computer storage account (Li: page 140, ¶ 297).  

As to claims 3, 20, and 35, Li in view of Eidam shows all the elements of claims 1, 17, and 18. Li also shows that the user account corresponds to a financial account (Li: page 140, ¶ 297); and that using the user account includes making purchases based on financial resources associated with the financial account (Li: page 140, ¶ 297).
  
As to claims 4, 21, and 36, Li in view of Eidam shows all the elements of claims 1, 17, and 18. Li also shows that the user account is a transfer account (Li: page 140, ¶ 297); and initiating the process for enabling the physical account object to be used to authorize use of the user account comprises automatically, without further user input, initiating a process for enabling the physical account object to be used to authorize transfers using the transfer account (Li: page 146, ¶ 310). 

As to claims 5, 22, and 37, Li in view of Eidam shows all the elements of claims 1, 17, and 18. Li also shows that obtaining the information identifying the physical account object includes obtaining at least a portion of the information from a packaging of the physical account object via the input element (Li: page 140, ¶ 297). 
 
As to claims 6, 23, and 38, Li in view of Eidam shows all the elements of claims 1, 17, and 18. Li also shows that the electronic device and the physical account object correspond to a same respective account (Li: page 140, ¶ 297).
  
As to claims 7, 24, and 39, Li in view of Eidam shows all the elements of claims 1, 17, and 18. Li also shows that the input element is an input device of the electronic device (Li: page 140, ¶ 297; and page 195, ¶ 396); detecting the property of the physical account object comprises receiving, via the input device, user input corresponding to the property of the physical account object (Li: page 140, ¶ 297); and obtaining the information identifying the physical account object comprises obtaining, based on the user input received via the input device, the information identifying the physical account object (Li: page 140, ¶ 297).  

As to claims 8, 25, and 40, Li in view of Eidam shows all the elements of claims 1, 17, and 18. Li also shows that the input element is a camera of the electronic device (Li: page 140, ¶ 297; and page 196, ¶¶ 397-398); detecting the property of the physical account object comprises detecting the property of the physical account object using the camera (Li: page 140, ¶ 297); and obtaining the information identifying the physical account object comprises obtaining, from the physical account object using the camera, the information identifying the physical account object (Li: page 140, ¶ 297).  

As to claims 9, 26, and 41, Li in view of Eidam shows all the elements of claims 1, 17, and 18. Li also shows that obtaining, from the physical account object via the input element, the information identifying the physical account object comprises: automatically obtaining, without further user input, the information identifying the physical account object in response to detecting, via the input element, the property of the physical account object corresponding to the user account (Li: page 140, ¶ 297). 
 
As to claims 10, 27, and 42, Li in view of Eidam shows all the elements of claims 1, 17, and 18. Li also shows that obtaining, from the physical account object via the input element, the information identifying the physical account object comprises: obtaining the information identifying the physical account object in response to detecting, via the input element, a user input directed to obtaining the information identifying the physical account object after the property of the physical account object corresponding to the user account is detected (Li: page 140, ¶ 297).  

As to claims 11, 28, and 43, Li in view of Eidam shows all the elements of claims 4, 21, and 36. Li also shows that the input element is a wireless communication radio (Li: page 140, ¶ 297; and page 196, ¶¶ 397-398); detecting the property of the physical account object comprises detecting the property of the physical account object using the wireless communication radio independent of whether an electronic wallet application is running on the electronic device (Li: page 140, ¶ 297); and obtaining the information identifying the physical account object comprises receiving, from the physical account object via the wireless communication radio, the information identifying the physical account object (Li: page 140, ¶ 297).
  
As to claims 12, 29, and 44, Li in view of Eidam shows all the elements of claims 4, 21, and 36. Li also shows that the input element is a wireless communication radio (Li: page 140, ¶ 297; and page 196, ¶¶ 397-398); detecting the property of the physical account object comprises detecting the property of the physical account object using the wireless communication radio in accordance with a determination that an electronic wallet application is running on the electronic device (Li: page 140, ¶ 297); and obtaining the information identifying the physical account object comprises receiving, from the physical account object via the wireless communication radio, the information identifying the physical account object (Li: page 140, ¶ 297).
  
As to claims 13, 30, and 45, Li in view of Eidam shows all the elements of claims 4, 21, and 36. Li also shows that the transfer account can be used via the electronic device and via the physical account object to authorize transactions (Li: page 140, ¶ 297).

As to claims 15, 32, and 47, Li in view of Eidam shows all the elements of claims 4, 21, and 36. Li also shows that displaying the affordance for activating the physical account object comprises displaying the affordance in accordance with a determination, based on the information identifying the physical account object, that the physical account object can be used to authorize transactions using the transfer account (Li: page 140, ¶ 297; and page 146, ¶ 310).
  
As to claims 16, 33, and 48, Li in view of Eidam shows all the elements of claims 4, 21, and 36. while displaying the affordance for activating the physical account object, concurrently displaying, on the display, a graphical representation of the physical account object, wherein the graphical representation of the physical account object corresponds to a graphical representation of the transfer account that is displayed in an electronic wallet application of the electronic device (Li: page 146, ¶ 310).


Claims 14, 31, and 46, are rejected under 35 U.S.C. § 103 as being unpatentable over Li in view of Eidam, and further in view of Demaret (2018/0374096 A1).

As to claims 14, 31, and 46, Li in view of Eidam shows all the elements of claims 4, 21, and 36. Li in view of Eidam does not show that prior to initiating the process for enabling the physical account object to be used to authorize transactions using the transfer account in response to detecting the input corresponding to selection of the affordance, the physical account object is disabled from being used to authorize transactions using the transfer account. Demaret shows that prior to initiating the process for enabling the physical account object to be used to authorize transactions using the transfer account in response to detecting the input corresponding to selection of the affordance, the physical account object is disabled from being used to authorize transactions using the transfer account (Demaret: page 1, ¶ 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, the system, and the non-transitory computer readable medium of Li in view of Eidam by prior to initiating the process for enabling the physical account object to be used to authorize transactions using the transfer account in response to detecting the input corresponding to selection of the affordance, the physical account object being disabled from being used to authorize transactions using the transfer account of Demaret in order to prevent fraud (Demaret: page 1, ¶ 4).

Conclusion






















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Hwan (KR 2015/002170 A) discloses: “The method enables determining the inactive state of the virtual account according to the request of the payment collecting enterprise and providing the enclosing object information to the payment collecting agent server from the payment collecting enterprise so as to facilitate automatic payment money inquiry and money transfer based on the enclosing object information.”

J. Liu, Y. Xiao, H. Chen, S. Ozdemir, S. Dodle and V. Singh, "A Survey of Payment Card Industry Data Security Standard," in IEEE Communications Surveys & Tutorials, vol. 12, no. 3, pp. 287-303, Third Quarter 2010.























Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
























Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3691